 
EXHIBIT 10.6


INDEMNITY AGREEMENT


THIS INDEMNITY AGREEMENT is made and entered into this day of November 17, 2008
by and between Capital Gold Corporation, a Delaware corporation (the
"Corporation"), and John Brownlie ("Management Consultant").


RECITALS


A.    Corporation has engaged the consulting services of Management Consultant
in connection with the business of the Corporation; and
 
B.    Corporation has agreed to provide certain indemnity to Management
Consultant in connection with services requested from and provided by Management
Consultant to Corporation; and
 
C.    The parties desire, by this writing, to memorialize said indemnity
agreement.
 
 
AGREEMENT


NOW, THEREFORE, in consideration of professional services rendered to
Corporation by Management Consultant and for other good and valuable
consideration, it is agreed as follows:
 
1.    INDEMNITY.  Subject only to the exclusions set forth in Section 2 below,
the Corporation hereby undertakes and agrees to indemnify and hold Management
Consultant, including its principals, employees and agents, harmless from and
against any and all claims, suits, damages, losses, costs, liabilities, fees and
expenses suffered or incurred from or as a result of services by Management
Consultant to Corporation.  Without limiting the foregoing, the rights of
indemnity hereunder extend to an include protection against any and all expenses
(including attorneys' fees), witness fees, damages, judgments, fines and amounts
paid in settlement and any other amounts that Management Consultant becomes
legally obligated to pay because of any third party’s claim or claims made
against or by him in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative to which Management Consultant is, was or at any
time becomes a party, or is threatened to be made a party, by reason of the fact
that Management Consultant is, was or at any time becomes a director, officer,
employee, Management Consultant or other agent of Corporation, or is or was
serving or at any time serves at the request of the Corporation as a director,
officer, employee, Management Consultant or other agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other
enterprise.  However, Management Consultant understands and acknowledges that
this indemnity agreement shall neither relieve Management Consultant of any of
its duties and obligations under applicable standards.
 
2.    EXCLUSIONS.  This indemnity agreement shall be interpreted and enforced to
the fullest extent allowed by law and the Bylaws of the Corporation (as the same
may from time to time be amended, provided that no amendment shall provide
narrower rights than those permitted by the Bylaws as of the date hereof), but
shall not extend to any loss, cost, expense or liability of Management
Consultant arising from or relating to:
 


(A)    fraudulent, illegal or intentional and deliberately dishonest actions or
conduct of Management Consultant;
 

 
 

--------------------------------------------------------------------------------

 

(B)    conduct that resulted in personal profit or advantage to which Management
Consultant was not legally entitled; or
 
(C)    sole negligence of Management Consultant;
 
3.    CONTINUATION OF INDEMNITY. All obligations of indemnity of the Corporation
herein in favor or Management Consultant shall continue during the period
Management Consultant is engaged by the Corporation and shall continue
thereafter so long as Management Consultant shall be subject to any possible
claim or threatened, pending or completed action, suit or proceeding, whether
civil, criminal, arbitrational, administrative or investigative, by reason of
the fact that Management Consultant was serving in the capacity referred to
herein.
 
4.    GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of New York.
 
5.    AMENDMENT AND TERMINATION. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
 
Capital Gold Corporation
 
 
By:  /s/ Gifford A. Dieterle

--------------------------------------------------------------------------------

Name:  Gifford A. Dieterle
Title:     President and CEO
 
 
/s/ John Brownlie

--------------------------------------------------------------------------------

John Brownlie, Management Consultant
 
Address:
 
6040 Puma Ridge
Littleton, CO 80124
 
 

--------------------------------------------------------------------------------



